 Case 5:21-cv-00015-JPB Document 9 Filed 02/23/21 Page 1 of 3 PageID #: 65




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling
 TONIA L. LEWIS,

                      Plaintiff,

               v.                                           CIVIL ACTION NO. 5:21-CV-15
                                                            Judge Bailey
 P. ADAMS, WARDEN,
 CAPTAIN B. ASHER,
 S. HEALY, A.H.S.A.,
 DIRECTOR MICHAEL CARVAJAL,
 DR. GREGROY MIMS,
 NURSE JENNIFER UNDERWOOD,
 NURSE 1. BIRD,
 DR. EMMANUEL ADAMS,
 NURSE KEENER,

                      Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for cons
                                                                            ideration of the
Report and Recommendation of United States Magistrate Judg
                                                          e James P. Mazzone
[Doc. 6]. Pursuant to this Court’s Local Rules, this action was referre
                                                                       d to Magistrate Judge
Mazzone for submission of a proposed report and recomme
                                                        ndation (“R&R”). Magistrate
Judge Mazzone filed his R&R on February 2, 2021, wherein
                                                         he recommends that the
Complaint [Doe. 11 be dismissed without prejudice for failure to
                                                                 exhaust administrative
remedies.

       Pursuant to 28 U.S.C.       § 636(b)(1)(c), this Court is required to make a   do novo
review of those portions of the magistrate judge’s findings to
                                                               which objection is made.
However, the Court is not required to review, under a do novo
                                                              or any other standard, the

                                               1
 Case 5:21-cv-00015-JPB Document 9 Filed 02/23/21 Page 2 of 3 PageID #: 66




factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of do novo

review and the right to appeal this Court’s Order. 28 U.S.C.        § 636(b)(1);   Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94(4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C. §636(b)(1)and Fed. R. Civ. P.72(b).

To date, no objections have been filed. Accordingly, this Court will review the R&R for

clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the Complaint

[Doc. 1] is hereby DISMISSED WITHOUT PREJUDICE forfailure to exhaust adminstrative

remedies. Further, the pending Motion to Proceed in forma pauperis [Doc. 21 is hereby

DENIED and the filing fee waived. This Court further ORDERS that this matter be

STRICKEN from the active docket of this Court and DIRECTS the Clerk to enter judgment

in favor of defendants.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro so plaintiff.




                                              2
Case 5:21-cv-00015-JPB Document 9 Filed 02/23/21 Page 3 of 3 PageID #: 67




     DATED: February 23, 2021.


                                        J     RESTON BAILEY
                                        UNITED STATES DISTRICT JUDGE




                                    3
